 Case 2:18-cr-00504-WHW Document 12 Filed 05/01/19 Page 1 of 1 PageID: 36




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

                        MINUTES OF PROCEEDINGS


NEWARK                                        DATE: MAY 1, 2019

JUDGE: Hon. WILLIAM H. WALLS
COURT REPORTER: Yvonne Davion
DEPUTY COURT CLERK: Elisaveta Kalluci

TITLE OF CASE:

USA v. JOHN BARDEN                                CR.# 18-504(WHW)

APPEARANCES:

Meriah Russell, AUSA
Robert Degroot, ESQ.
Adriana O’Hara, USPO

NATURE OF PROCEEDINGS:          SENTENCING

Defendant placed on Probation for a term of (48) months.

SPECIAL CONDITIONS:

LOCATION MONITORING PROGRAM
NEW DEBT RESTRICTIONS
FINANCIAL DISCLOSURE
Restitution in the total amount of $96,000.00. (Interest not
waived.)
Fine waived.
Special Assessment of $100.00 due immediately.
Defendant advised of his right to appeal.


                                                 Elisaveta Kalluci
                                                  Courtroom Deputy

Time Commenced:   11:55AM
Time Adjourned:   12:45PM
